         Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GLEN CRAIG,
                               Plaintiff,
                                                                   16-CV-5439 (JPO)
                     -v-
                                                                 OPINION AND ORDER
 UMG RECORDINGS, INC., et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Glen Craig (“Craig”) is a photographer who took a few good shots of the great

musician Riley B. King, known as “B.B. King.” He brought this lawsuit against UMG

Recordings, Inc. (“UMGI”), Kingsid Ventures, Ltd. (“Kingsid”), and the Estate of Riley B. King

(the “Estate”) (collectively, “Defendants”) for copyright infringement after UMGI released

several music albums with Craig’s photos in them. Defendants have moved for summary

judgment in favor of Kingsid and the Estate and partial summary judgment in favor of UMGI. In

addition, Defendants have moved for sanctions against Craig and his counsel, Richard Liebowitz

and the Liebowitz Law Firm PLLC, for filing a meritless motion to disqualify Defendants’

expert witness. For the reasons that follow, Defendants’ summary judgment motion is granted in

part and denied in part. Defendants’ motion for sanctions is granted with respect to Richard

Liebowitz and the Liebowitz Law Firm PLLC.

I.     Background

       A.      Factual Background

       The following facts are drawn from the complaint and the parties’ Rule 56.1 statements

and are not subject to genuine dispute unless otherwise noted.




                                                1
           Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 2 of 22



       The renowned Riley B. King (“King”), professionally known as B.B. King, “was one of

the greatest guitarists and blues performers of all time.” (Dkt. No. 92 ¶ 1.) Plaintiff, Glen Craig,

is a photographer who took several pictures of King during King’s music tours. (Dkt. No. 1

(“Compl.”) ¶¶ 5, 9; see also Dkt. No. 92 ¶ 3.) Among the pictures Craig took, three appeared in

a tour book published in 1971 featuring King. (Dkt. No. 92 ¶ 5.) It is these three photographs

(the “Photographs”) that are at issue in this case. (See Dkt. No. 1-1.)

       Defendant UMGI is a Delaware corporation in the business of selling, manufacturing,

distributing, and otherwise exploiting sound recordings in the United States. (Dkt. No. 92¶¶ 21,

23.) Craig alleges that UMGI published a series of recordings of King’s music that used the

Photographs without his permission. (Compl. ¶ 12.) He further alleges that Defendant

Kingsid—a company organized to license King’s name to third parties—and the Estate

facilitated and benefitted from UMGI’s sales. (Id.; Dkt. No. 92 ¶ 16.)

       In his complaint, Craig specifies 43 allegedly infringing albums (“King Albums”) that

were released at various times between 1971 and 2015. 1 (See generally Compl. ¶¶ 13–55.)

Among them, 29 albums are published outside the United States by foreign corporate entities.

(Dkt. No. 92 ¶ 24.) All of these entities, except for one, share the “Universal” name or have

some affiliation with UMGI’s parent company. (Dkt. No. 92 ¶¶ 21, 25.) Between July 7, 2013

and July 7, 2016, UMGI sold copies of 13 of the allegedly infringing albums within the United

States. (Dkt. No. 92 ¶ 35.)

       Craig registered his copyright for the Photographs in March 2014. (Dkt. No. 92 ¶ 7.) In

June 2014, Craig reached out to UMGI to retrieve the originals of the Photographs for an


       1
          Defendants contend that there are only 42 albums at issue because the albums referred
to in paragraphs 22 and 39 of the complaint are the same. But Craig disagrees. (Dkt. No. 92
¶ 13.)


                                                 2
           Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 3 of 22



exhibition and was provided with copies of certain King CDs that featured the Photographs.

(Dkt. No. 92 ¶¶ 8, 10; see also Dkt. No. 80-3.) Craig’s then-attorney subsequently sent a cease-

and-desist letter to UMGI in September 2014, informing UMGI of the alleged infringement. 2

(Dkt. No. 92 ¶ 11; Dkt. No. 91-3.) Unable to resolve the matter amicably, Craig initiated this

action against Defendants on July 7, 2016, asserting a Copyright Act claim and a Digital

Millennium Copyright Act (“DMCA”) claim.

       B.      Procedural Background

       At the close of expert discovery, Craig filed a motion to disqualify Defendants’ proposed

expert witness, Professor Jeffrey Sedlik (“Sedlik”). (Dkt. No. 55.) After the parties had fully

briefed this issue, the Court denied Craig’s motion following an evidentiary hearing on May 25,

2018. (Docket Entry on May 25, 2018.) Defendants then filed a motion for sanctions—pursuant

to 28 U.S.C. § 1927 and this Court’s inherent power—against Craig and his counsel, Richard

Liebowitz and the Liebowitz Law Firm PLLC, for fees and expenses in connection with the

motion to disqualify. (Dkt. No. 71.) Separately, they also moved for summary judgment. (Dkt.

No. 77.) Both motions are now fully briefed and ripe for resolution.

II.    Legal Standards

       A.      Motion for Summary Judgment

       Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material if it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if, considering the record as




       2
        Defendants contend that the cease-and-desist letter was received by UMGI in November
2014. (Dkt. No. 92 ¶ 11.)


                                                3
         Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 4 of 22



a whole, a rational jury could find in favor of the non-moving party. See Ricci v. DeStefano, 557

U.S. 557, 586 (2009).

       “On summary judgment, the party bearing the burden of proof at trial must provide

evidence on each element of its claim or defense.” Cohen Lans LLP v. Naseman, No. 14 Civ.

4045, 2017 WL 477775, at *3 (S.D.N.Y. Feb. 3, 2017) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986)). “If the party with the burden of proof makes the requisite initial showing,

the burden shifts to the opposing party to identify specific facts demonstrating a genuine issue

for trial, i.e., that reasonable jurors could differ about the evidence.” Clopay Plastic Prods. Co.

v. Excelsior Packaging Grp., Inc., No. 12 Civ. 5262, 2014 WL 4652548, at *3 (S.D.N.Y. Sept.

18, 2014). The court views all “evidence in the light most favorable to the non-moving party,”

and summary judgment may be granted only if “no reasonable trier of fact could find in favor of

the nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (second quoting Lund’s,

Inc. v. Chem. Bank, 870 F.2d 840, 844 (2d Cir. 1989)).

       B.      Motion for Sanctions

       To succeed on a motion for sanctions under § 1927 or the court’s inherent powers, the

movant must demonstrate “clear evidence that (1) the offending party’s claims were entirely

meritless and (2) the party acted for improper purposes.” Revson v. Cinque & Cinque, P.C., 221

F.3d 71, 79 (2d Cir. 2000) (quoting Agee v. Paramount Commc’ns Inc., 114 F.3d 395, 398 (2d

Cir. 1997)); see also Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d Cir. 1986). Bad faith can be

established by inference from a party’s decision to pursue completely meritless claims. See In re

60 E. 80th St. Equities, Inc., 218 F.3d 109, 116 (2d Cir. 2000).




                                                 4
         Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 5 of 22



III.    Discussion

        A.         Motion for Summary Judgment

        The Court begins with the claims under the Copyright Act, and then turns to the claims

asserted under the DMCA.

                   1.   Liability under the Copyright Act

        Defendants move for summary judgment on the copyright claims in favor of Kingsid and

the Estate; they move for partial summary judgment in favor of UMGI. Each is addressed in

turn.

                        a.    Liability of Kingsid

        Defendants move for summary judgment on Craig’s claims against Kingsid on the

ground that Craig does not adduce any evidence from which a reasonable juror could infer

Kingsid’s involvement in the alleged copyright infringement. (Dkt. No. 78 at 9–10.) Kingsid is

simply a company organized “to license Mr. King’s name to third parties.” (Dkt. No. 92 ¶ 16.)

Craig has failed to adduce any evidence to substantiate his claim that “Kingsid . . . improperly

facilitated and wrongly benefited” from the alleged copyright infringement (Compl. ¶ 12), and in

fact concedes that “the record is insufficiently developed as to [Kingsid’s] involvement in the

infringing activity” (Dkt. No. 90 at 2 n.1). Therefore, the Court grants summary judgment in

Kingsid’s favor. See Lessem v. Taylor, 766 F. Supp. 2d 504, 515 (S.D.N.Y. 2011) (granting

summary judgment to entities that had “[no]thing to do with the copyright infringement alleged

in th[e] case”).

                        b.    Liability of the Estate

        Defendants next argue that summary judgment should also be granted in favor of the

Estate because the record contains no evidence that the Estate has produced, distributed, or

improperly benefited from any of the allegedly infringing albums. (Dkt. No. 78 at 9–10.) In


                                                 5
         Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 6 of 22



response, Craig contends that a reasonable jury could potentially find the Estate liable because its

trustee and executor, Louise LaVerne Toney (“Toney”), reviewed all album releases and

received royalties from UMGI. (Dkt. No. 1 ¶ 8; Dkt. No. 90 at 5.)

        To start with, Craig mischaracterizes the record. Nothing in the deposition excerpt cited

by Craig supports his allegation that Toney “receive[d] all album releases from UMGI, delivered

to her for review.” (Dkt. No. 90 at 5 (emphasis added).) To the contrary, Toney testified that

she has never had any approval power over UMGI’s release of albums. (Dkt. No. 94-1 at 59:8–

61:6.) Therefore, viewed in the light most favorable to Craig, the record can, at best, support the

inference that the Estate has received royalties and communications about upcoming album

releases. So, the question is whether receiving communications and royalties in connection with

the allegedly infringing albums can render the Estate liable for infringement. The Court answers

this question in the negative.

        To establish direct liability for copyright infringement, a plaintiff must show that a

defendant has “engaged in some volitional conduct sufficient to show that [it] actively” violated

plaintiff’s copyright. Arista Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 148

(S.D.N.Y. 2009); see also Cartoon Network LP v. CSC Holdings, Inc., 536 F.3d 121, 131 (2d

Cir. 2008) (“[V]olitional conduct is an important element of direct liability . . . .”).

        “Here, there is no evidence establishing direct liability, since [Craig] cannot point to

volitional conduct by [the Estate] that caused” the alleged infringement. Zappa v. Rykodisc, Inc.,

819 F. Supp. 2d 307, 316 (S.D.N.Y. 2011). Rather than having any hand in producing or

marketing the allegedly infringing actions, Toney only passively received royalties and

communications about album releases from UMGI. Cf. id. at 319. No evidence in the record

shows that Toney delivered the Photographs to UMGI or cooperated in any way with UMGI




                                                   6
            Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 7 of 22



regarding the use of the Photographs in the album production. Absent such evidence, there is no

genuine factual dispute as to whether the Estate has engaged in any volitional conduct that

renders it potentially liable for direct infringement. Cooley v. Penguin Grp. (USA) Inc., 31 F.

Supp. 3d 599, 611 (S.D.N.Y. 2014) (holding that even a vicarious liability claim predicated on

the receipt of royalties from an infringing product requires some showing that the defendant “had

the power to stop the infringements”). The Estate is entitled to summary judgment on all of

Craig’s claims against it. 3

                        c.     Liability of UMGI (Foreign Albums)

        UMGI argues that it cannot be held liable for the 29 allegedly infringing albums

(“Foreign Albums”) released outside the United States by foreign corporate entities. UMGI

makes three arguments: (1) UMGI did not manufacture or distribute the Foreign Albums, (2)

UMGI and the foreign affiliates that released the Foreign Albums are separate corporate entities,

and (3) the Copyright Act does not cover extraterritorial infringements. (Dkt. No. 78 at 10–12.)

The Court begins with UMGI’s argument regarding the extraterritorial application of the

Copyright Act.

        “It is well established that copyright laws generally do not have extraterritorial

application.” Update Art, Inc. v. Modiin Publ’g, Ltd., 843 F.2d 67, 73 (2d Cir. 1988). But if a

defendant (1) commits a predicate infringing act—such as the unauthorized manufacture of

copyrighted material—in the United States, and (2) the act permits further reproduction abroad,

the defendant might be liable for related infringing acts occurring outside the country. See

Robert Stigwood Grp. Ltd. v. O’Reilly, 530 F.2d 1096, 1101 (2d Cir. 1976).



        3
         Craig does not make any allegations as to the Estate’s vicarious or contributory
infringement, so the Court need not discuss these alternative theories of liability.


                                                  7
           Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 8 of 22



       Among the Foreign Albums, Craig fails to adduce any evidence to show that UMGI has

committed any predicate act with regard to 21 of them. UMGI is therefore entitled to summary

judgment with respect to claims related to these albums. As to the remaining eight Foreign

Albums that are named as “Ladies and Gentlemen, Mr. B.B. King” (the “LG Albums”), the

evidentiary record compels a different result. (Compl. ¶¶ 23–24, 33–38.)

       In particular, the evidentiary record could support the inference that UMGI has, through

its employee Ryan Null (“Null”), transmitted an unauthorized copy of one of the Photographs

(the “Star Photograph”) from within the United States to UMGI’s UK affiliate to produce an

album named “Ladies and Gentlemen, Mr. B.B. King.” (Dkt. No. 91-1 (“Null Depo.”) at 129:4–

9.) The evidentiary record would also allow a reasonable jury to conclude that the LG Albums

have used the Star Photograph as their album covers. 4 (See Dkt. No. 1, ¶¶ 23–24, 33–38;

compare Dkt. No. 1-1 at 2, with Dkt. Nos. 1-12, 1-13, 1-22–1-27.) The question is whether

UMGI’s transmission of an unauthorized copy of the Star Photograph from within the United

States would constitute a domestic copyright infringement that “permits further reproduction

abroad.” Robert Stigwood Grp. Ltd., 530 F.2d at 1101.

       UMGI argues that its conduct does not amount to a predicate act because it was “the UK

[a]ffiliate, not Mr. Null or UMGI, [that] chose to use the [infringing photo].” (Dkt. No. 93 at 5.)

Yet UMGI’s argument is a non sequitur. Copyright laws protect a creator’s reproduction right.

17 U.S.C. § 106(1). In particular, “[c]ourts have consistently held that the unauthorized

duplication of digital . . . files over the Internet infringes a copyright owner’s exclusive right to

reproduce.” Capitol Records, LLC v. ReDigi Inc., 934 F. Supp. 2d 640, 648 (S.D.N.Y. 2013). In



       4
        UMGI never disputes that the cover photos of the LG Albums are derived from the Star
Photograph.


                                                   8
         Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 9 of 22



addition, “unauthorized transfer of a digital . . . file over the Internet” also “constitutes

reproduction within the meaning of the Copyright Act.” Id. Null admitted in his deposition that

he pulled out the Star Photograph from UMGI’s digital files and sent it to UMGI’s UK affiliate

to produce an album named “Ladies and Gentlemen, Mr. B.B. King.” (Null Depo. at 128:15–

129:9, 131:22–132:6; 132:12–22.) Null’s acts of pulling the Star Photograph from a database

and sending it over the Internet to the UK affiliate necessarily involve the acts of duplicating and

transferring a digital file over the Internet. Therefore, even assuming that Null and UMGI did

not make the decision to use this photo in the album, Null’s unauthorized transfer of this photo—

in which Craig allegedly holds the copyright—is sufficient to constitute a predicate act for

purposes of the Copyright Act. Capitol Records, 934 F. Supp. 2d at 648–51 (holding that

unauthorized online transfer of digital musical files infringes copyright owner’s reproduction

right); Update Art, Inc., 843 F.2d at 73 (observing that illegal reproduction of a copyrighted

work in the United States constitutes a predicate act).

        Having concluded that the evidence could support the inference that UMGI, through its

employee Null, committed a predicate act of infringement in the United States, the Court next

considers whether the act is one that “permits further reproduction abroad.” Robert Stigwood

Grp. Ltd., 530 F.2d at 1101. As a matter of law, sending a digital photograph to someone abroad

enables that foreign user to make additional infringing copies. Consequently, UMGI could be

liable for the sale of the LG Albums that have used an unauthorized copy of the Star Photograph.

        Given that the bar on the extraterritorial application of the Copyright Act does not shield

UMGI from liability in connection with the LG Albums, the Court next considers UMGI’s other

two arguments in support of partial summary judgment.




                                                   9
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 10 of 22



       Those two arguments miss the point. The crux of Craig’s theory of liability is not that

UMGI manufactured or distributed the Foreign Albums or that the corporate veil between UMGI

and its foreign affiliates ought to be pierced. Instead, Craig argues that UMGI’s liability arises

from its alleged reproduction and transmission of an infringing photograph to its UK affiliate.

(Dkt. No. 90 at 7–8.) Therefore, even accepting that UMGI did not manufacture or distribute the

Foreign Albums, and that the corporate distinctions between UMGI and its affiliates are to be

respected, to the extent that a reasonable jury could find that UMGI committed a domestic

infringement that enabled its foreign affiliates to commit further infringements abroad, UMGI

can be liable for those further infringements under the governing law. Robert Stigwood Grp.

Ltd., 530 F.2d at 1101; Update Art, Inc., 843 F.2d at 73.

       Therefore, Defendants’ motion for summary judgment is denied with respect to the

claims against UMGI related to the LG Albums, and is granted with respect to the claims related

to the remaining Foreign Albums.

               2.      Damages Under the Copyright Act

       The Court next turns to the question of damages. Defendants seek to limit the scope of

potential damages in several ways. They argue that (1) Craig’s damages award should be limited

to damages arising from sales that occurred between July 7, 2013 and July 7, 2016, (2) Craig’s

actual damages should be limited to $9,452.21, (3) Craig is not entitled to any of UMGI’s profits,

(4) Craig is not entitled to any statutory damages, and (5) even if Craig is granted statutory

damages, Craig’s award should be limited to the amounts recoverable for innocent infringement.

The Court addresses each proposed limitation in turn.

                           a.      Statute of Limitations

       Defendants first argue that, to the extent that any damages are awarded, they should be

limited to those arising from sales that occurred within three years of the filing of this suit—sales


                                                 10
           Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 11 of 22



that occurred between July 7, 2013 and July 7, 2016. 5 (Dkt. No. 78 at 12–13.) Craig contends

that damages should be calculated on the basis of sales from July 7, 2013 to the present. (Dkt.

No. 90 at 9.) The Court agrees with Craig that the period for which damages are available is July

7, 2013 to the present.

       Any civil action asserting a claim based on a Copyright Act violation must be brought

within three years after the accrual of the claim. 17 U.S.C. § 507(b). This Circuit has adopted

the “discovery rule” to determine when a plaintiff’s copyright claim accrues. Psihoyos v. John

Wiley & Sons, Inc., 748 F.3d 120, 124–25 (2d Cir. 2014). Under this rule, a plaintiff’s claim

accrues when “the copyright holder discovers, or with due diligence should have discovered, the

infringement.” Id. at 124. After a plaintiff has established the timeliness of his or her claim with

respect to any one particular act, courts in this Circuit have taken a “rolling” approach to the

calculation of damages with respect to any other acts of infringement, which allows a plaintiff to

recover damages for only those infringing acts that occurred within three years of the filing of

the complaint. Papazian v. Sony Music Entm’t, No. 16 Civ. 7911, 2017 WL 4339662, at *4

(S.D.N.Y. Sept. 28, 2017) (citing Merchant v. Levy, 92 F.3d 51, 57 n.8 (2d Cir. 1996)).

       The parties agree that for purposes of calculating damages, the Court may rely on only

those acts of infringement that have occurred since July 7, 2013—three years prior to the filing

of this suit. (Id.) But they fight over whether Craig can collect damages for acts of infringement

that have occurred after he filed his lawsuit. (Dkt. No. 90 at 9; Dkt. No. 93 at 5.)




       5
          Defendants also argue that damages should be further limited to damages that arise from
the sales of thirteen specific albums that, as Craig concedes (Dkt. No. 92 ¶ 35), were the only
albums UMGI sold in the United States during this period. But, as the Court has already held,
UMGI may also be liable for foreign sales of the LG Albums in addition to the domestic sales of
these thirteen albums.


                                                 11
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 12 of 22



        Defendants’ argument is counterintuitive. According to Defendants’ logic, a plaintiff

would have to file continuous complaints to capture damages from violations occurring after he

or she has already filed the first lawsuit that put a defendant on notice of the alleged

infringement. Such a rule is contrary to the speedy and efficient resolution of disputes and

conservation of judicial resources. Indeed, none of the authorities cited by Defendants supports

their argument. Instead, those cases discuss how far back in time from the filing of the

complaint damages would extend, rather than whether a plaintiff can recover damages for

ongoing damages after the filing of the complaint. Petrella v. Metro-Goldwyn-Mayer, Inc., 572

U.S. 663, 677 (2014) (“[A] successful plaintiff can gain retrospective relief only three years back

from the time of suit.”); Papazian, 2017 WL 4339662, at *6 (“Plaintiff cannot recover damages

for infringing acts that occurred . . . three years before he filed his complaint.”).

        The Court declines to follow Defendants’ invitation to limit the damages period to the

filing of the complaint. Therefore, July 7, 2013 to the present (the “Relevant Period”) is the

proper time period for purposes of calculating damages. To sum up, Craig’s maximum damages

are limited to those arising from the sale of the 13 albums in the United States and the LG

Albums abroad between July 6, 2013 and the present.

                        b.      Actual Damages

        The Copyright Act entitles copyright owners to two types of compensatory damages:

actual damages and infringers’ profits. 17 U.S.C. § 504(a)(1). These two types of damages

serve different purposes and are based on different financial data. See On Davis v. The Gap,

Inc., 246 F.3d 152, 159 (2d Cir. 2001). Here, Defendants seek to cap Craig’s actual damages at

$ 9,452.21 on the basis of their expert opinion. (Dkt. No. 78 at 13–15.) Craig objects to




                                                  12
          Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 13 of 22



Defendants’ figure by questioning the adequacy of Defendants’ expert opinion. (Dkt. No. 90 at

11–12.)

          Defendants’ $ 9,452.21 calculation takes into account only the thirteen albums sold in the

United States, and not any of the Foreign Albums. (Dkt. No. 62-7 at 9, 27–28.) As the Court

explained above, UMGI’s liability for the LG Albums sold abroad is still a triable issue.

Therefore, the Court cannot conclude at the summary judgment stage that no factual dispute

exists as to the maximum amount of actual damages to which Craig might be entitled.

Defendants’ motion for summary judgment with respect to the actual damages calculation is

denied.

                         c.     Infringers’ Profits

          Next, the Court turns to infringers’ profits. The Copyright Act awards infringers’ profits

to ensure that infringers do not benefit from their wrongdoing. On Davis, 246 F.3d at 159. The

statute adopts a burden-shifting framework: first, “the copyright owner is required to present

proof only of the infringer’s gross revenue,” and second, “the infringer is [then] required to

prove his or her deductible expenses and the elements of profit attributable to factors other than

the copyrighted work.” 17 U.S.C. § 504(b). The Second Circuit interprets “gross revenue”

under the Copyright Act as “gross revenue reasonably related to the infringement, not unrelated

revenues.” On Davis, 246 F.3d at 160.

          Here, the parties dispute whether Craig has carried his initial burden of adducing

evidence of any “revenues reasonably related to the infringement.” Id. Craig has set forth the

gross revenue earned by UMGI in 2014–2016 from the sale of the allegedly infringing albums in

his expert’s opinion. (Dkt. No. 80-6 at 5.) But Defendants attack the “causal connection”

between the Photographs and UMGI’s revenue from selling the allegedly infringing albums.




                                                  13
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 14 of 22



(Dkt. No. 78 at 16.) According to Defendants, the Photographs and UMGI’s revenue are not

“reasonably related,” On Davis, 246 F.3d at 160, because “all of UMGI’s profits are attributable

to Mr. King” (Dkt. No. 78 at 17).

       The evidence in the record, interpreted in the light most favorable to non-movant Craig,

is sufficient to lead a reasonable jury to conclude that UMGI’s revenues from selling the King

Albums are reasonably related to the allegedly infringing photographs. The Photographs used as

album covers feature prominently on those albums. Indeed, the Photographs are most likely the

first things that catch a customer’s eye when she is browsing the shelves either in a physical store

or online. It is true that King is a great musician and that many people purchase his albums

solely for the music. But it would be disingenuous to argue that the cover design does not affect

the overall quality of an album, customers’ willingness to buy, and, consequently, album sales.

As UMGI itself admits, “[UMGI] really [is] careful about what [it] choose[s] for a cover.” (Null

Depo. 39:11–12.) Indeed, its employees are expected to “research as many [photographs] as

[they] need to until [they] find the correct photo that’s appropriate or the correct creative choice

that the art director or the designer or anyone else would approve to be used from a creative

standpoint,” because UMGI is “more concerned with the cover . . . than what shows up inside.”

(Id. 38:16–21, 39:14–15.) It cannot be said to be beyond genuine dispute that the revenues are

not reasonably related to the photographs,

       The cases cited by UMGI are inapposite. The out-of-circuit case Mackie v. Rieser, 296

F.3d 909 (9th Cir. 2002), discusses the relationship between an infringing artwork used in a

promotional brochure for the Seattle Symphony Orchestra and the current and future profits the

Orchestra generated after using that photo, id. at 911. There, the infringing artwork was in only

“one page in a multi-page brochure that advertised a series of concerts that were unrelated to the




                                                 14
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 15 of 22



artwork itself.” Id. at 916. It is distinguishable because the Photographs here feature King

himself and are probably the most important image component of the albums. Also, unlike the

three-second appearance of an infringing design in a 44-minute broadcast which “[o]ne could

miss . . . in a blink of the eye,” the Photographs used in the infringing albums are at the front and

center of each album sold. Mager v. Brand New Sch., No. 03 Civ. 8552, 2004 WL 2413978, at

*4 (S.D.N.Y. Oct. 28, 2004). In short, the evidence in the record “is sufficient to lead a

reasonable jury to conclude that [UMGI’s album sales] are reasonably related to the allegedly

infringing photographs.” Laspata DeCaro Studio Corp. v. Rimowa GmbH, No. 16 Civ. 934,

2018 WL 3059650, at *7 (S.D.N.Y. June 20, 2018). Therefore, UMGI’s motion for summary

judgment as to Craig’s claim for infringers’ profits is denied.

                       d.      Statutory Damages and Attorney’s Fees

       In addition to actual damages and infringers’ profits, a copyright owner may elect instead

to seek statutory damages against copyright infringers under the Copyright Act. 17 U.S.C.

§ 504(a)(2). A court may also award a reasonable attorney’s fees to a prevailing plaintiff. 17

U.S.C. § 505. Nonetheless, as a precondition to obtaining statutory damages and attorney’s fees,

a plaintiff must have registered its copyright before the alleged infringement. 17 U.S.C. § 412;

see also Knitwaves, Inc. v. Lollytogs Ltd., 71 F.3d 996, 1012 (2d Cir. 1995).

       It is not disputed that Craig registered his copyright for the Photographs in March 2014.

(Dkt. No. 92 ¶ 7.) Therefore, Craig is not entitled to recover statutory damages or attorney’s fees

for those alleged infringements that occurred prior to March 2014. But Craig points out that in

November 2015—after his registration—UMGI released yet another album named Ladies and

Gentlemen Mr. B.B. King (the “2015 Album”) containing one of the Photographs. (See Dkt. No.

92 ¶ 35(i).) Because the 2015 Album was released after the copyright registration, it could




                                                 15
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 16 of 22



potentially entitle Craig to statutory damages. At issue is whether Craig would be entitled to

seek statutory damages and attorney’s fees for UMGI’s 2015 Album if Craig succeeds in

establishing UMGI’s liability in this action.

       Defendants argue that the 2015 release is merely a re-packaging of an earlier album

named Ladies and Gentlemen Mr. B.B. King (the “2012 Album”) that was initially released in

2012, prior to Craig’s copyright registration. (Dkt. No. 78 at 19.) As a so-called re-packaging of

the 2012 Album, Defendants contend, the 2015 Album is a continuation of the alleged

infringement that commenced prior to Craig’s registration in 2014. (Dkt. No. 78 at 19.) In

opposition, Craig claims that the 2015 Album constitutes a separate act of infringement that

commenced after the registration of the copyright. (Dkt. No. 90 at 14–15.)

       Courts in this District have consistently applied a bright-line rule in cases where the first

act of infringement in a series of ongoing infringements occurred prior to the work’s copyright

registration. See, e.g., Solid Oak Sketches, LLC v. 2K Games, Inc., No. 16 Civ. 724, 2016 WL

4126543, at *2–4 (S.D.N.Y. Aug. 2, 2016); Steele v. Bell, No. 11 Civ. 9343, 2014 WL 1979227,

at *9 (S.D.N.Y. Mar. 28, 2014); U2 Home Entm’t, Inc. v. Hong Wei Int’l Trading, Inc., No. 04

Civ. 6189, 2008 WL 3906889, at *15–16 (S.D.N.Y. Aug. 21, 2008). “[W]hen the same

defendant infringes on the same protected work in the same manner as it did prior to the work’s

registration, the post-registration infringement constitutes the continuation of a series of ongoing

infringements.” Solid Oak Sketches, 2016 WL 4126543, at *3. For example, an updated version

of a video game released two years after its original is part of the same ongoing infringement.

See id. Similarly, a “newly configured version of [a television] program” with a different title

also constitutes a continuation of the program’s earlier infringement. Irwin v. ZDF Enters.

GmbH, No. 04 Civ. 8027, 2006 WL 374960, at *2 (S.D.N.Y. Feb. 16, 2006); see also id. at *6.




                                                 16
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 17 of 22



       Here, Craig does not cite any of these cases, much less attempt to distinguish them. The

record clearly indicates that the 2015 Album is part of an ongoing infringement that commenced

with the release of the 2012 Album. The 2015 Album has the same front cover and back cover

as the 2012 Album, uses the same four photographs that appeared in the 2012 Album, and

contains the same seventeen musical compositions and sound recordings that appeared in the

2012 Album. (Dkt. No. 83 ¶ 4.) The only difference is that the 2015 Album has fewer tracks

and photographs than the 2012 Album. (Dkt. No. 83 ¶ 5.) In essence, by releasing the 2015

Album, UMGI infringed the same photographs in the same manner as it had done in releasing

the 2012 Album. It is therefore beyond genuine dispute that the 2015 Album “constitutes the

continuation of a series of ongoing infringements” that commenced with the 2012 Album. Solid

Oak Sketches, 2016 WL 4126543, at *3.

       In arguing to the contrary, Craig maintains, based on Null’s deposition, that “UMGI

employees concede that by their own standards the 2015 release is considered a new

compilation.” (Dkt. No. 90 at 14.) But Craig’s argument misrepresents the record. Nowhere in

Null’s deposition excerpt submitted in the record does Craig’s counsel or Null directly refer to

the 2015 Album. (See generally Null Depo.) Viewing all evidence in the light most favorable to

Craig, the closest he has come to probing the question of the 2015 Album’s novelty is when his

counsel asked Null if it would be unusual for UMGI to use the same cover from an old album in

a new compilation, implicitly referring to the 2012 Album and the 2015 Album. (Null Depo.

61:2–8.) But Null categorically rejected such a possibility, stating that “[a] compilation would

have new art . . . . We wouldn’t do that.” (Id. 61:9–13.) According to Null, a new compilation

would have new a cover photo, new title, and new track list, and would therefore constitute a

completely new collection. (Id. 40:9–12, 40:25–41:2, 59:16–60:2, 61:17–20.) The 2015 Album,




                                                17
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 18 of 22



which pulls its cover, title, and songs from the 2012 Album, does not fit Null’s “new

compilation” description.

       Craig argues that construing the concept of “continuing infringement” in this way will

reduce the deterrent effect that the Copyright Act’s statutory damages provision has against

potential infringers. (Dkt. No. 90 at 14.) The Court is not persuaded. “A defendant who

continues infringing after registration will be subject to liability for actual damages,

disgorgement of profits,” and a possible injunction. Steele, 2014 WL 1979227, at *9. Such

remedies are often sufficient to deter potential infringers and compensate copyright owners for

their losses, thus serving the statutory purpose of deterring copyright infringement. In light of

Craig’s otherwise available remedies, the Court rejects Craig’s argument and joins the other

courts in this District that have adopted a bright-line rule. Solid Oak Sketches, LLC, 2016 WL

4126543, at *2–4; Steel, 2014 WL 1979227, at *8–9; U2 Home Entm’t, Inc., 2008 WL 3906889,

at *15–16.

       Because the alleged infringements occurred before Craig’s registration of his copyright,

UMGI is entitled to summary judgment on claims of statutory damages and attorney’s fees.

Because the Court denies statutory damages for Craig, the Court need not reach the remainder of

Defendants’ damages arguments.

               3.      Liability Under the DMCA

       Finally, Defendants move for summary judgment on Craig’s DMCA claims. “The

DMCA prohibits, among other things, ‘intentionally remov[ing] or alter[ing] any copyright

management information.’” Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95, 107 (2d Cir.

2014) (alterations in original) (quoting 17 U.S.C. § 1202(b)). Copyright management

information (“CMI”) includes the title and other information identifying the work and its author.

17 U.S.C. § 1202(c). To establish a DMCA violation under § 1202(b)(1), a plaintiff must


                                                 18
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 19 of 22



establish “(1) the existence of CMI on the [infringed work]; (2) removal and/or alteration of that

information; and (3) that the removal and/or alteration was done intentionally.” Gattoni v. Tibi,

LLC, 254 F. Supp. 3d 659, 664 (S.D.N.Y. 2017) (alteration in original) (quoting BanxCorp v.

Costco Wholesale Corp., 723 F. Supp. 2d 596, 609 (S.D.N.Y. 2010)). Alternatively, a defendant

may be liable under § 1202(b) for “distribut[ing copyrighted work] . . . knowing that copyright

management information has been removed or altered without authority of the copyright owner

or the law.” 17 U.S.C. § 1202(b)(3).

       Here, Craig fails to present sufficient evidence to satisfy the intention prong under

§ 1202(b)(1) or the knowledge prong under § 1202(b)(3). Defendants argue that, even assuming

the Photographs had CMI, it was removed by a third party prior to 1971, when the Photographs

appeared without CMI in a music tour book. (Dkt. No. 78 at 24; see also Dkt. No. 79 ¶ 5; Dkt.

No. 62-6 (“Craig Depo.”) 55:13–25.) Craig neither adduces any evidence nor presents any

alternative theory to rebut Defendants’ claim. Nothing in the evidentiary record indicates that

Defendants either intentionally removed the CMI or had reason to know that the CMI had been

improperly removed when releasing the infringing albums. There is not even any evidence

suggesting whether there was CMI on the Photographs when Defendants obtained them.

Without any evidence from which the Court can draw a favorable inference for Craig, the Court

must grant summary judgment in favor of Defendants with respect to the DMCA claim.

       B.      Motion for Sanctions

       Defendants invoke 28 U.S.C. § 1927 and the court’s inherent powers to sanction Craig,

his counsel Richard Liebowitz, and the Liebowitz Law Firm PLLC for filing a meritless motion

to disqualify Defendants’ expert, Sedlik.

       Under § 1927, “[a]ny attorney . . . who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the excess costs,


                                                19
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 20 of 22



expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927.

To succeed under § 1927, a plaintiff must demonstrate “clear evidence that (1) the offending

party’s claims were entirely meritless and (2) the party acted for improper purposes.” Revson,

221 F.3d at 79 (citing Agee, 114 F.3d at 398). The second prong—bad faith—can be established

by inference from completely meritless actions. In re 60 E. 80th St. Equities, Inc., 218 F.3d at

116; see also Oliveri, 803 F.2d at 1273 (“[A]n award under § 1927 is proper when the attorney’s

actions are so completely without merit as to require the conclusion that they must have been

undertaken for some improper purpose such as delay.”). Awards pursuant to § 1972 may be

imposed only against the attorney, not the client. Id.

       As became obvious at the evidentiary hearing on May 25, 2018, Craig’s motion to

disqualify was entirely meritless. In order to have Sedlik disqualified, Craig had to show at least

that (1) it was objectively reasonable for him to believe that he had a confidential relationship

with Sedlik, and (2) he actually disclosed confidential information to Sedlik. Rodriguez v.

Pataki, 293 F. Supp. 2d 305, 311 (S.D.N.Y. 2003).

       In his motion to disqualify, Craig alleged through his counsel, and stated in a declaration,

that he had disclosed confidential information to Sedlik in a phone call which he thought was

confidential. (Dkt. No. 56 at 1–2.) But the evidentiary hearing revealed that Craig did not

disclose any confidential information to Sedlik. Contrary to what Craig’s counsel has

mischaracterized as “explain[ing] the whole theory of the case to Mr. Sedlik” (Dkt. No. 56 at 7),

what Craig told Sedlik was simply the basic facts of the case, his career path, and his licensing

history—none of which can be categorized as confidential (Dkt. No. 73-1 (“Hrg. Trs.”) 6:7–23).

The only allegedly “confidential” information—the discussion on Getty Image licensing fees—

was not only told by Sedlik to Craig, but also publicly available. (Id. 13:24–14:2, 22:9–16.) In




                                                 20
          Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 21 of 22



fact, Craig also admitted that he let Sedlik lead the conversation on pricing and had little to

contribute. (Id. 16:2–4, 24:4–7.) Nothing from Craig’s testimony can be characterized as

“litigation” or “settlement strategy.” (Dkt. No. 64 at 6–7.)

          In addition to the utter lack of merit to Craig’s motion to disqualify, the Court concludes

that the motion was made vexatiously and in bad faith. Bad faith can be inferred if the action is

completely without merit. In re 60 E. 80th St. Equities, Inc., 218 F.3d at 116. Such is the case

here. With the full knowledge that Craig had not disclosed any confidential information,

Liebowitz went ahead and filed this meritless motion. Liebowitz’s bad faith is most evident in

the omission of the details of the alleged conversation in the moving papers. Those details were

fatal to Craig’s motion, and obviously so under a basic understanding of the applicable law.

          Plaintiff’s counsel forced Defendants to prepare papers opposing his motion, and required

the Court to hold a wasteful evidentiary hearing. Such unnecessary delay and expense is

precisely what Congress sought to eradicate when enacting § 1972. Oliveri, 803 F.2d at 1273

(“[T]he purpose of [§ 1927] was to deter unnecessary delays in litigation.” (quotation marks and

citation omitted)). Therefore, an award against Liebowitz and his firm pursuant to § 1972 is

proper.

          The inherent powers of the Court also allow it to sanction parties and attorneys who have

“acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Alyeska Pipeline Serv.

Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59 (1975) (quoting F.D. Rich Co. v. U.S. ex rel.

Indus. Lumber Co., 417 U.S. 116, 129 (1974)). The standard for imposing sanctions pursuant to

the Court’s inherent power is the same as that under § 1972: “(1) the offending party’s claims

were entirely meritless and (2) the party acted for improper purposes.” Revson, 221 F.3d at 79.

The Court’s inherent powers also support an award of sanctions here.




                                                   21
        Case 1:16-cv-05439-JPO Document 96 Filed 03/29/19 Page 22 of 22



       Because Liebowitz’s “actions were indistinguishable from those of [the Liebowitz Law

Firm PLLC] as a firm,” Enmon v. Prospect Capital Corp., 675 F.3d 138, 148 (2d Cir. 2012), the

Court awards costs and fees against both Liebowitz and the Liebowitz Law Firm PLLC, jointly

and severally.

       The Court declines to sanction Craig himself. The basis for inferring bad faith is weaker

as to Craig. See In re 60 E. 80th St. Equities, Inc., 218 F.3d at 116 (allowing the inference of bad

faith from completely meritless actions in the context of § 1927). As distinct from Liebowitz,

Craig is a layperson who lacks the legal acumen to assess the viability of his disqualification

motion under the law. He may not have known that the motion was legally colorless before

agreeing to its filing. Without any particularized showing of bad faith as to Craig, the Court will

not impose sanctions on Craig.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED in

part and DENIED in part. All claims against Defendants Kingsid Ventures, Ltd. and the Estate

of Riley B. King are dismissed.

       Defendants’ motion for sanctions is GRANTED as to Richard Liebowitz and the

Liebowitz Law Firm PLLC, and DENIED as to Plaintiff Glen Craig. Defendants shall submit,

on or before April 26, 2019, a declaration with detailed contemporaneous time and disbursement

records to substantiate the amount of fees and costs incurred in opposing Craig’s motion to

disqualify and preparing for and attending the evidentiary hearing.

       The Clerk of Court is directed to close the motions at Docket Numbers 71 and 77.

       SO ORDERED.

Dated: March 29, 2019
       New York, New York



                                                22
